Order filed August 1, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00836-CV
                                  ____________

        IN THE INTEREST OF J.P. AND J.P., MINOR CHILDREN


                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-81181

                                      ORDER

      On May 11, 2017, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief does not contain:

          a list of all parties to the judgment and the names and address of their
            trial and appellate counsel;

          an index of authorities;

          a complete statement of the case (the section entitled “Statement of the
            Case” merely identifies the judgment on appeal);

          a statement of facts with citations to the record;
           a summary of the legal argument (the section entitled “Summary of the
              Argument” lists evidence appellant contends the trial court should have
              considered);

           a clear and concise argument for the contentions made, with appropriate
              citations to authorities and the record; or

           the contents required to be in the appendix.

See Tex. R. App. P. 38.1(a), (c), (d), (g), (h), (i), and (k).

       Accordingly, we order appellant’s brief filed May 11, 2017, STRICKEN.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure by August 31, 2017. See Tex. R. App. P. 38.9(a).

       If appellant files another brief that does not comply with Texas Rule of
Appellate Procedure 38.1, the Court may strike the brief, prohibit appellant from
filing another, and proceed as if appellant had failed to file a brief. See Tex. R. App.
P. 38.9(a). Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an
appellant has failed to file a brief, we may dismiss the appeal for want of prosecution.



                                     PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan




                                             2